Citation Nr: 1744222	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-03 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement for service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's friend, A.L.




ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2008 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the matter was transferred to the Denver RO.

In April 2017, the Veteran and the Veteran's friend A.L. testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

It is at least as likely as not that tinnitus had its onset in or is otherwise related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting entitlement for service connection for tinnitus, which is the only issue on appeal, any errors related to VA's duties to notify and assist with regard to that issue are moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that she is entitled to service connection for tinnitus, the onset of which she has testified to be during her active duty service deployment to Iraq.  April 2017 Board Hearing Transcript.  Specifically, the Veteran testified that tinnitus began during an eight month period during which she operated loud machinery in a warehouse sited approximately 1,000 feet from an active airfield flightline.  Id.; see also VA Form 9 Substantive Appeal, received January 31, 2013.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be granted on a presumptive basis for certain chronic diseases-to include organic diseases of the nervous system such as tinnitus associated with acoustic trauma-if the disability manifested to a compensable degree within the applicable presumptive period following a veteran's separation from active service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  For tinnitus, the presumptive period is one year.  38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomology.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For chronic diseases shown as such in active service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been shown in active service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished for merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after separation from active service is required.  Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran reported that she currently has a diagnosis for tinnitus.  She is competent to provide such a diagnosis.  See Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (held that lay testimony is competent to establish the presence and onset of tinnitus).  

While service treatment records do not establish a diagnosis of tinnitus, the Veteran has consistently and credibly reported that her tinnitus both had its onset in active service and has been persistent since her separation from active service.  She reported ringing in her ears during a December 2010 VA outpatient examination, and she testified in the April 2017 Board hearing that her tinnitus started during her deployment to Iraq.  There is no evidence of record that the Veteran's statements to this effect are not credible, and she is competent to report both the onset date of a wholly lay-observable disability as well as its persistency since.  Jandreau, 492 F.3d at 1377.  Thus, the Board concludes that the Veteran's statements are entitled to significant probative weight.

The record includes a negative opinion from the August 2016 VA examination.  The VA audiologist opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of noise exposure.  The VA examiner acknowledged noise exposure during active service, but concluded that the Veteran did not suffer any noise injury.  The VA examiner based her conclusion on hearing tests conducted upon enlistment, at discharge, and in August 2016 that showed the Veteran did not experience any threshold shift in her hearing beyond normal measurement variability while in active service.  However, the examiner did not address the Veteran's contentions that her tinnitus was persistent since her separation from active service; consequently, the opinion is inadequate as to the issue of service connection for tinnitus and entitled to no probative weight.  See Dalton v. Peake, 21 Vet. App. 23 (2007).

Because the VA examiner opinion for tinnitus is inadequate, the only competent and credible evidence of record concerning the onset and persistence of a nexus are the Veteran's assertions that she has continuously experienced tinnitus since its onset in active service.  Further, the record establishes that the Veteran first complained of ringing in the ears within one year of separation from active service.  Thus, the Board finds that the evidence establishes that the Veteran's current tinnitus had its onset in active service-i.e., that there was a combination of manifestations sufficient to identify the disease entity-and that it has been continuous since.  Service connection for tinnitus is granted.  38 C.F.R. § 3.303(b).

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


